In an action to recover damages for false imprisonment, respondent contends that appellant, a village police justice, had knowledge upon the arraignment that respondent had been arrested for violation of subdivision 5-a of section 70 of the Vehicle and Traffic Law, not committed within the presence of the arresting officer, and that appellant altered official records. Order denying appellant’s motion for summary judgment, under rule 113 of the Rules of Civil Practice, reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs. There is no claim that the arrest was not authorized by subdivision 5-e of section 70 of the Vehicle and Traffic Law. Against appellant’s showing of evidentiary facts, including facts established prima facie by official record, respondent has failed to carry the burden of showing facts sufficient to raise any triable issue. Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur.